UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-1112


DANIEL B. CARROLL,

                Plaintiff – Appellant,

          v.

VINNELL ARABIA, LLC.,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:15-cv-00815-JCC-JFA)


Submitted:   August 22, 2016                 Decided:   September 1, 2016


Before MOTZ, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel B. Carroll, Appellant Pro Se.    Matthew Michael Leland,
KING & SPALDING, LLP, Washington, D.C.; Susan Rebecca Podolsky,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Daniel      B.   Carroll     appeals       the     district    court’s       order

denying his Fed. R. Civ. P. 59(e) motion to alter the district

court’s   judgment      granting        Vinnell       Arabia,   LLC’s      motion      to

dismiss   his    complaint    raising      claims      under    Title     VII    of   the

Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to

2000e-17 (2012), and 42 U.S.C. § 1981 (2012).                     We have reviewed

the record and find no reversible error.                  Accordingly, we affirm

the district court’s judgment.                Carroll v. Vinnell Arabia, LLC,

No. 1:15-cv-00815-JCC-JFA (E.D. Va. Jan. 7, 2016).                        We dispense

with oral argument because the facts and legal contentions are

adequately      presented    in   the    materials       before    this    court      and

argument would not aid the decisional process.

                                                                                AFFIRMED




                                          2